
	
		III
		111th CONGRESS
		2d Session
		S. RES. 601
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2010
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize testimony of Senate employees
		  in a grand jury proceeding in the District of Columbia. 
	
	
		Whereas, in a proceeding before a grand jury of the United
			 States District Court for the District of Columbia testimony has been sought
			 from employees of the office of Senator John Ensign;
		Whereas, by the privileges of the Senate of the United
			 States and Rule XI of the standing Rules of the Senate, no evidence under the
			 control or in the possession of the Senate may, by the judicial process, be
			 taken from such control or possession but by permission of the Senate;
		Whereas, when it appears that evidence under the control
			 or in the possession of the Senate may promote the administration of justice,
			 the Senate will take such action as will promote the ends of justice consistent
			 with the privileges of the Senate: Now, therefore, be it
		
	
		That current or former employees of Senator
			 John Ensign's office are authorized to testify in the grand jury proceeding or
			 any related proceeding, except concerning matters for which a privilege should
			 be asserted.
		
